—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered November 22, 1995, convicting defendant, after a jury trial, of attempted burglary in the second degree and criminal trespass in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent prison terms of 10 years to life and 1 year, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence from which the jury could have reasonably concluded that defendant broke the locks on the door to a hotel room with criminal intent and not for any noncriminal purpose such as finding a place to sleep (see, People v Castillo, 47 NY2d 270, 277-278; People v Gilligan, 42 NY2d 969).
Defendant’s challenge to the timing of the court’s final Sandoval ruling is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find that since defendant was fully informed, upon the trial court’s preliminary ruling, that a number of his prior convictions could be used for impeachment purposes in the event he chose to testify, and since he was fully aware of the nature of those convictions and their potential damage, he was not prejudiced by the court’s rendition of a final ruling at the close of the People’s evidence (see, People v Jones, 203 AD2d 183, lv denied 84 NY2d 827). Concur — Ellerin, J. P., Wallach, Williams, Mazzarelli and Andrias, JJ.